IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20326
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLENN ANDRE JESSE,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-532-1
                         --------------------
                           February 20, 2003


Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Glenn Andre Jesse appeals his bench-trial conviction for

possession of a firearm subsequent to a felony conviction.       He

challenges the constitutionality of 18 U.S.C. § 922(g)(1) and

contends that this court should reconsider its jurisprudence

regarding the statute in light of United States v. Lopez,

514 U.S. 549 (1995), Jones v. United States, 529 U.S. 848 (2000),

and United States v. Morrison, 529 U.S. 598 (2000).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20326
                                -2-

     Jesse’s arguments are foreclosed by this court’s precedent.

“[N]either the holding in Lopez nor the reasons given therefore

constitutionally invalidate § 922(g)(1).”    United States v.

Rawls, 85 F.3d 240, 242 (5th Cir. 1996).    “Neither Jones nor

Morrison affects or undermines the constitutionality of

§ 922(g).”   United States v. Daugherty, 264 F.3d 513, 518

(5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).   “This court

has repeatedly held that evidence that a firearm has traveled

interstate at some point in the past is sufficient to support a

conviction under § 922(g), even if the defendant possessed the

firearm entirely intrastate.”   United States v. Cavazos, 288 F.3d

706, 712 (5th Cir.), cert. denied, 123 S. Ct. 253 (2002).

     The judgment of the district court is AFFIRMED.